Title: To Alexander Hamilton from Thomas Parker, 9 May 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester may the 9th 1799
          
          I yesterday had the honor to receive your letter of the 13th of April ordering me to Assign the officers to the different Sub Districts
          I had previously Received a letter from you to the same Effect & complied with your orders without delay an account of which I Transmitted to you by the last mail
          I coud wish to have the Vacancies occasioned by the appointments of the Regimental staff & by non acceptancies filled as soon as possable
          There are several of the officers whose places of Residence I Cannot discover To wit, Lieuts Jno williams Jno C Williams & Willis Wells. I shall Continue my endeavours to find them that I may learn whether they will accept & that I may Communicate Information thereof to you
          I will thank you to Communicate your pleasure Relative to the Regimental Rendezvous to me as Early as possable that I may make the necessary arrangements for the Removal of my Family & be perfectly prepared to Execute with promptitude any orders that I may receive
          I Conceive that Winchester is so far preferable to Alexandria upon every principal that I Cannot help Indulging a hope that the Reasons I have given in a former letter will be deemed sufficiently powerfull to Induce you to Give a preference to the first mentioned place
          Shoud the Cloathing & Camp furniture be sent by water to Alexandria they may be at Verry Small expence Be Transported from thence to the Several places & Rendezvous—
          Be pleased to order on a Sufficient number of Copies of the Articles of War Stubens Instructions & Regulations for the dilivery of Fuel & Straw that I may distribute them to the officers at the Time they Receive their Recruiting money—
          with Great Consideration I have the honor to be with much respect Sir your Obd. Servt
          
            Thomas Parker
          
        